Case: 16-40070      Document: 00513629357         Page: 1    Date Filed: 08/09/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-40070                                FILED
                                  Summary Calendar                         August 9, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FELIPE MILLAN-FLORES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:15-CR-844-1


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Felipe Millan-Flores
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Millan-Flores has filed a response. The record is not
sufficiently developed to allow us to make a fair evaluation of Millan-Flores’s
claims of ineffective assistance of counsel; we therefore decline to consider the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40070    Document: 00513629357     Page: 2   Date Filed: 08/09/2016


                                 No. 16-40070

claims without prejudice to collateral review. See United States v. Isgar, 739
F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Millan-Flores’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2. Millan-Flores motion for the appointment of new counsel is
DENIED as untimely. See United States v. Wagner, 158 F.3d 901, 902-03 (5th
Cir. 1998).




                                       2